 In the Matter Of MID-STATES GUMMED PAPER COMPANYandINT'LBROTHERHOOD OF PULP, SULPHIDE AND PAPER MILL WORKERS, CHI-CAGO, LOCAL 332Case No. R-483.-Decided February 1, 1938controversyto recognize petitioning union as exclusive representative;substantial doubtas to majoritystatus-Unit Appropriate for Collective Bargainting:productionand maintenance employees ; no controversy asto-Election, OrderedMr. Stephen M. Reynolds,for the Board.Pope dl Ballard,byMr. Merrill Shepard,of Chicago, Ill., for theCompany.Mr. Raymond Leon,of New York City, for the Brotherhood.Mr. David L. Tressler,of Chicago, Ill., for the Association.Mr. Victor A. Pascal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 4, 1937, International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Local 332,1 herein called the Brotherhood,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition, and on November 20, 1937, an amended petition,both alleging that a question affecting commerce had arisen concern-ing the representation of employees of Mid-States Gummed PaperCo.,2 Chicago, Illinois, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 24, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation and1The title of the Brotherhood was corrected by motion made during the hearing2Tlie stipulation,preparedby the Company and received inevidence,recites its nameas "Co."and not"Company" as stated in the petition7 8NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 26, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Brotherhood, and upon The Mid-States Gummed Paper CompanyEmployees Association, Inc., herein called the Association, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to the notice, a hearing was held on Decem-ber 2, 1937, at Chicago, Illinois, before Herbert Wenzel, the TrialExaminer duly designated by the Board. The Board, the Company,and the Association were represented by counsel and the Brotherhoodby its representative and all participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a Delaware corporation maintaining it factory andwarehouse in Chicago, and sales offices in New York, Cleveland, St.Louis, and San Francisco. Its chief business is that of coating paperand fabric withglue or a similarmaterial and the distribution ofthese products in the form of cloth and paper tape and paper in flatsheet form.Its purchases of raw materials, for the period from January 1, 1937to September 30, 1937, amounted to approximately $1,500,000, 89 percent of which were received by it from points outside the State ofIllinois.During the same period, its sales were in excess of $2,000,000,72.2 per cent of which were shipped to points outside the State ofIllinois.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Pulp, Sulphite and Paper MillWorkers,Local 332, is a labor organization affiliated with theAmerican Federation of Labor, admitting to its membership allproduction and maintenance employees of the.Company, excludingclerical and supervisory employees.The Mid-States Gummed Paper Employees Association,Inc., is alabor organization which does not appear to be affiliated with any DECISIONS AND ORDERS9other organization. It admits to its membership laborers employedby the Company at hourly wages, who have not the power to hireand discharge other employees.III.THE QUESTION CONCERNING REPRESENTATIONOn about September 27, 1937, a committee of representatives ofthe Brotherhood met with Ferdinand W. Humphner, vice presidentof the Company in charge of manufacturing, and stated to him thatthe Brotherhood represented employees of the Company and thatthey desired to negotiate an agreement with the Company. Theyleft the proposed agreement with him, and, at Mr. Humphner'srequest, the meeting was adjourned until October 1, 1937.On thatday, he refused to bargain with this committee, stating that anotherorganization claimed to represent employees in the Company's fac-tory and that he did not know which of the twoorganizations wasthe bargaining agent of a majority of these employees.The Association does not appear to have attempted to bargain onbehalf of employees of the Company.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its petition, the Brotherhood stated that the appropriate bar-gaining unit is the "production employees, excluding clerical andsupervisory."At the hearing, it amended this statement by allegingthat it also represented the maintenance employees.Neither the Association nor the Company presented any evidenceas to the bargaining unit they deemed appropriate.We find that the production and maintenance employees of theCompany, excluding clerical and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act. 10NATIONAL LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESThe evidence indicates that, on December 2, 1937, there were 192employees of the Company in the unit which we have found to beappropriate for the purposes of collective bargaining.The financial secretary of the Brotherhood testified that it had141members.However, the record does not establish either thatall of these members were employed by the Company or that theywere in the appropriate unit.Nor was evidence presented as to thenumber of employees which the Association claims to represent.As the record does not contain satisfactory evidence that a major-ity of the employees in the unit which we have found to be appro-priate desire to be represented by either the Brotherhood, the Asso-ciation, or by neither, we find that an election by secret ballot isnecessary to resolve the question concerning representation.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mid-States Gummed Paper Co., Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series I, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Mid-States Gummed Paper Co., Chicago, Illinois, an electionby secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction, under the direction and supervision oftheRegional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among theproduction and maintenance employees of the Company who wereemployed on October 4, 1937, excluding those who have since quit or DECISIONS AND ORDERS11been discharged for cause and excluding clerical and supervisoryemployees, to determine whether they desire to be represented by theInternational Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, Local 332, or The Mid-States Gummed Paper Employees Associa-tion, Inc., for the purposes of collective bargaining, or by neither.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Direction of Election.